Citation Nr: 1715166	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for right upper extremity neuropathy, in excess of 10 percent prior to June 16, 2010; in excess of 30 percent from June 16, 2010, to July 20, 2014; and in excess of 10 percent as of July 21, 2014.

2.  Entitlement to a higher initial rating for left upper extremity neuropathy, in excess of 10 percent prior to June 16, 2010; in excess of 20 percent from June 16, 2010, to July 20, 2014; and in excess of 10 percent as of July 21, 2014.

3.  Entitlement to a higher initial rating for right lower extremity neuropathy, in excess of 10 percent prior to June 16, 2010; in excess of 20 percent from June 16, 2010, to July 20, 2014; and in excess of 10 percent as of July 21, 2014.

4.  Entitlement to a higher initial rating for left lower extremity neuropathy, in excess of 10 percent prior to June 16, 2010; in excess of 20 percent from June 16, 2010, to July 20, 2014; and in excess of 10 percent as of July 21, 2014.

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

An October 2015 Board decision assigned some higher ratings for peripheral neuropathy, but denied higher ratings for peripheral neuropathy of the extremities in excess of those listed above.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a December 2016 Order, the Court granted a December 2016 Joint Motion for Remand, vacating the Board's decisions, and remanded those issues for further development.  

In the October 2015 Board decision, the Board also dismissed a claim for service connection for hypertension, and denied claims for higher initial ratings for coronary artery disease and erectile dysfunction.  In the December 2016 Joint Motion for Remand, the Veteran indicated that he was not appealing those issues.  Therefore, they are not in appellate status and are not before the Board.  


REMAND

The Board notes that VA provided the most recent examination to determine the severity of the service-connected peripheral neuropathy disabilities in July 2014.  The Board finds that a VA examination in necessary to determine the current severity of the peripheral neuropathy disabilities.

Also, development requested in the October 2015 Board remand for the claim for TDIU has not been completed.  That claim is also inextricably intertwined with the claims for increased ratings.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records regarding treatment for the Veteran's peripheral neuropathy disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Schedule the Veteran for a VA examination by a neurologist to determine the severity of peripheral neuropathy of the bilateral upper and lower extremities.  The examiner must review the claims file and should note that review in the report.  The examiner is to provide a detailed review of the pertinent medical history, and the nature and extent of any disability caused by peripheral neuropathy of the upper and lower extremities.  The examiner should particularly note the findings indicating neuritis included in the June 2008 and June 2010 VA medical examination reports.  The examiner should indicate which nerve or nerves are affected by peripheral neuropathy in each extremity.  The examiner should describe the severity of any paralysis in terms of being complete or incomplete, and in terms of being mild, moderate, moderately severe, or severe.  The examiner should describe the severity of any diagnosed neuralgia in terms of being mild or moderate.  The examiner should describe the severity of any diagnosed neuritis in terms of being mild, moderate, or moderately severe.  If the examiner is unable to identify which nerve or nerves are affected by peripheral neuropathy in each extremity, the examiner should describe the peripheral neuropathy in terms of being mild, moderate, moderately severe, or severe.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Complete the development for the claim for TDIU requested in the October 2015 Board remand.

4.  Then, readjudicate the claims.  In so doing, determine the appropriate rating in light of the findings of sciatic nerve neuritis and median nerve neuritis noted in the 2008 and 2010 VA medical examination reports, and any findings from any examination provided due to this remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

